              Case 1:11-cr-00442-AWI Document 44 Filed 03/10/21 Page 1 of 1


 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                             EASTERN DISTRICT OF CALIFORNIA
 5

 6   UNITED STATES OF AMERICA,                           CASE NO. 1:11-CR-0442 AWI
 7                          Plaintiff
                                                         ORDER APPOINTING FEDERAL
 8                  v.                                   DEFENDER’S OFFICE REGARDING
                                                         MOTION FOR COMPASSIONATE
 9   JAIME MORENO-CASTANEDA,                             RELEASE
10                          Defendant
11

12

13          On March 5, 2021, Defendant Jaime Moreno-Castaneda, appearing pro se, moved to
14 modify his prison sentence through 18 U.S.C. § 3582(c). See Doc. No. 35. Pursuant to Eastern

15 District of California General Order No. 595, defendant’s motion is referred to the Federal

16 Defender’s Office for the Eastern District of California. The Federal Defender’s Office shall

17 review Defendant’s pro se submission and, within fourteen (14) days of service of this order, shall

18 either file a supplemental motion or a notice of intent to stand on the original pro se motion

19 submitted by Defendant. Upon receipt of either a supplemental motion or notice stand on the

20 original motion, the Court will conduct a further review to determine if a response from the United

21 States is warranted and will issue any additional orders as may be appropriate at that time.

22
     IT IS SO ORDERED.
23

24 Dated: March 10, 2021
                                                SENIOR DISTRICT JUDGE
25

26
27

28
